DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,012,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-20 filed on 03/23/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record. 
The closet references to the present invention are believed to be as follows: Murphree (US 7898198 B2). Murphree discloses a motor (16) configured to operate the motor-driven component; a motor drive circuit (20) configured to power the motor (16), the motor drive circuit (see also 40 in Fig. 3) comprising at least one complementary stage (52s), wherein each complementary stage of the at least one complementary stage comprises a first transistor (54A-C) and a second transistor (58A-C), wherein, during operation of the motor drive circuit, the first transistor is switched on when the second transistor is switched off (column 4, lines 17-33), and a controller (22) communicatively coupled to the motor drive circuit (20), the controller operable to: change a switching frequency of each of the one or more complementary stages from a first switching frequency to a second switching frequency (column 2, lines 36-41), wherein the second switching frequency is less than the first switching frequency (column 6, lines 34-47) wherein the switching frequency is associated with the rate at which the first and second transistors of each complementary stage are switched between an on and off state (column 1, lines 36-53); and in response to changing the switching frequency of each of the one or more complementary, reduce the number of transition periods (column 6, lines 34-47) by increasing a period of time between being switched from the on and off states for each of the first transistors and the second transistors. Although, the intended use of an apparatus is not given any patentable weight, green et al (US 8698433 B2) show that it is common to implement the control system taught in Murphree as motor-driven component of an HVAC system (Green Fig. 4.)
However, Murphree fail to teach or suggest the features wherein the first switching frequency is about 16 kHz and the second switching frequency is in a range from about 6 kHz to less than 16 kHz.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846